DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 08/03/2021 has been entered.
Claims 17-18 have been amended and no claims were canceled and/or added. Therefore, claims 1, 3-5, 7-9, 11-13, 15 and 17-18 are currently pending for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur et al. (US 2016/0225255) in view of Penna et al. (Penna; US 2016/0364985).
For claim 17, Thakur discloses a method for identifying parking areas [E.g. 0005: identifying the vehicle transportation network information includes identifying the vehicle transportation network information such that the vehicle transportation network information includes parking area information representing a plurality of parking areas, determine a target 
determining stops of a plurality of vehicles, wherein one stop is a geographical position where one vehicle of the plurality of vehicles has stayed longer than a pre-determined time period [E.g. 0098: vehicle spatial data may be retrieved periodically. When a vehicle remains at the same location for longer than the sampling period, two records would be generated with the same, or nearly the same, vehicle spatial data. The collection of vehicle spatial data is not limited to any particular technique provided that it can associate the vehicle spatial data with at least one other piece of information such as time and/or date, target location (as opposed to resulting location), a period or duration between a vehicle stop event and a subsequent vehicle start event, etc., 0109-0114, also see claims 1, 13 and 18];
clustering the determined stops into clusters based on spatial closeness of the geographical positions of the determined stops [E.g. 0005: Each parking area from the plurality of parking areas is associated with a respective location in the vehicle transportation network by identifying a plurality of coordinates representing vehicle spatial data, partitioning the plurality of coordinates into at least two groups of vehicle locations based on at least one condition existing when the plurality of coordinates was identified, clustering the vehicle spatial data for a first group of the at least two groups of vehicle locations based on proximity, comparing dimensions of the clustered vehicle spatial data for the first group with other location data within the vehicle transportation network information, and defining a respective location of the clustered vehicle spatial data as a parking area of the plurality of parking areas, 0109-0114, Figs. 8A-8D, also see claims 1, 13 and 18];
E.g. 0005: Each parking area from the plurality of parking areas is associated with a respective location in the vehicle transportation network by identifying a plurality of coordinates representing vehicle spatial data, partitioning the plurality of coordinates into at least two groups of vehicle locations based on at least one condition existing when the plurality of coordinates was identified, clustering the vehicle spatial data for a first group of the at least two groups of vehicle locations based on proximity, comparing dimensions of the clustered vehicle spatial data for the first group with other location data within the vehicle transportation network information, and defining a respective location of the clustered vehicle spatial data as a parking area of the plurality of parking areas, 0114: comparison of the cluster dimensions to the available parking lot sizes may be done for a locality relatively near to the location of the points within the cluster. Due to noise, the points may or may not be located within the bounds of a known parking lot. However, at least some of the points should overlap the known boundaries of the parking lot. In this way, the search area for the comparison may be bounded. An example of the comparison of 7700 is shown in FIG. 8D. The cluster of FIG. 8C is repeated in FIG. 8D and has dimensions represented by arrow 8700 in the X-direction and arrow 8800 in the Y-direction. While some of the points are outside of the polygon defining the known parking lots, the estimated lot size associated with the cluster is smaller than the dimensions of the known parking lot, indicating a match. Equal dimensions would also represent a match, 0115-0118, Figs. 8A-8D, also see claims 1, 13 and 18]; and
Thakur fails to expressly disclose determining, based on position data received from a plurality of vehicles located within a determined parking area, availability data indicating one or more parking spots that are available in the determined parking area.
E.g. 0033-0038, claim 11].
It would have been obvious to one of ordinary skill in the art of determining parking information before the effective filling date of the claimed invention modify Thakur with the teaching of Penna to in order to increase the accuracy of finding an available parking spot and thereby increase the overall user convenience of locating a parking.
For claim 18, is interpreted and rejected as discussed with respect to claim 17.

Allowable Subject Matter
4.	Claims 1, 3-5, 7-9, 11-13 and 15 are allowed.

Response to Remarks
5.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689